EXECUTION COPY

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

by and between

 

Bluegreen/Big Cedar Vacations, LLC,

a Delaware limited liability Company

and

 

BBCV Receivables-Q 2010 LLC,

a Delaware limited liability company,

 

Dated as of December 22, 2010

 

--------------------------------------------------------------------------------

PURCHASE AND CONTRIBUTION AGREEMENT

This PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”),dated as of December
22, 2010, is by and between Bluegreen/Big Cedar Vacations, LLC, a Delaware
limited liability company (“BBCV”) and BBCV Receivables-Q 2010 LLC, a Delaware
limited liability company (the “Loan Seller”) and their respective permitted
successors and assigns.

W I T N E S S E T H:

WHEREAS, on the Closing Date, the Loan Seller, as seller, intends to enter into
that certain Loan Sale and Servicing Agreement dated as of December 22, 2010
(the “Sale Agreement”), by and among Loan Seller, as seller, Quorum Federal
Credit Union, as buyer (“Quorum”), Bluegreen Corporation, as servicer, Vacation
Trust, Inc., as club trustee, Concord Servicing Corporation, as backup servicer,
and U.S. Bank National Association, as custodian, pursuant to which the Loan
Seller intends, from time to time, to sell to Quorum the timeshare loans that it
may acquire, from time to time, pursuant to the terms of this Agreement; and

WHEREAS, from time to time (i) BBCV desires to sell, and the Loan Seller desires
to purchase, timeshare loans originated by BBCV or an Affiliate thereof (the
“Timeshare Loans”) and (ii) BBCV, as the sole member of the Loan Seller, desires
to make contributions of capital pursuant to the terms hereof; and

WHEREAS, pursuant and subject to the terms of the Sale Agreement, the Loan
Seller shall, from time to time, sell to Quorum the Timeshare Loans acquired
from BBCV; and

WHEREAS, BBCV may, and in certain circumstances shall be required, to cure,
repurchase or substitute and provide one (1) or more Qualified Substitute
Timeshare Loans for a Timeshare Loan that is a Defective Timeshare Loan,
previously acquired by the Loan Seller hereunder and sold to Quorum pursuant to
the Sale Agreement; and

WHEREAS, the Loan Seller may, at the direction of BBCV, be required to exercise
BBCV’s option to purchase or replace Timeshare Loans that become subject to an
Upgrade or Defaulted Loans previously sold to Quorum pursuant to the Sale
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in the “Standard Definitions” attached
as Annex A to the Sale Agreement.

 

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 1

 

--------------------------------------------------------------------------------



SECTION 2. Acquisition of Timeshare Loans and Contribution of Capital to the
Loan Seller.

(a) Timeshare Loans and Contribution of Capital. From time to time after the
Closing Date, on each Sale Date, BBCV hereby agrees to (x) sell in part and
contribute in part to the Loan Seller in return for the Timeshare Loan
Acquisition Price for each Timeshare Loan to be sold on such Sale Date, to be
paid in part in cash and in part as an increase in its equity ownership of the
Loan Seller and (y) transfer, assign, sell and grant to the Loan Seller, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
BBCV’s right, title and interest in and to (but not including the Deferred
Purchase Price or any proceeds thereof) (i) the Timeshare Loans, listed from
time to time on the Schedule of Timeshare Loans, (ii) the Receivables in respect
of such Timeshare Loans due after the related Cut-Off Date, (iii) the related
Timeshare Loan Documents (excluding any rights as developer or declarant under
the Timeshare Declaration, the Timeshare Program Consumer Documents or the
Timeshare Program Governing Documents), (iv) all Related Security in respect of
each such Timeshare Loan and (v) all income, payments, proceeds and other
benefits and rights related to any of the foregoing (the properties in clauses
(i)-(v), being the “Assets”). Upon such contribution, sale and transfer, the
ownership of each Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(a) shall
immediately vest in the Loan Seller, its successors and assigns. BBCV shall not
take any action inconsistent with such ownership nor claim any ownership
interest in any Timeshare Loan for any purpose whatsoever other than for federal
and state income and franchise tax reporting, if applicable, and financial
reporting in accordance with GAAP. The parties to this Agreement hereby
acknowledge that the “credit risk” of the Timeshare Loans conveyed hereunder
shall be borne by the Loan Seller and its subsequent assignees.

(b) Delivery of Timeshare Loan Documents. In connection with the contribution,
sale, transfer, assignment and conveyance of any Timeshare Loan hereunder, BBCV
hereby agrees to deliver or cause to be delivered, at least five (5) Business
Days prior to each Sale Date (with respect to any Timeshare Loan) and on or
within five (5) Business Days from each Transfer Date (with respect to any
Qualified Substitute Timeshare Loan), as applicable, to the Custodian all
related Timeshare Loan Files and to the Servicer all related Timeshare Loan
Servicing Files.

(c) Collections. BBCV shall deposit or cause to be deposited all collections in
respect of Timeshare Loans received by BBCV or its Affiliates after the related
Cut-Off Date in the Lockbox Account.

(d) Limitation of Liability. Neither the Loan Seller nor any subsequent assignee
of the Loan Seller shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Loan Seller or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Loan Seller or any subsequent
assignee herewith and any such liability is hereby expressly disclaimed.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 2

 

--------------------------------------------------------------------------------



 

SECTION 3.Intended Characterization; Grant of Security Interest.

(a) It is the intention of the parties hereto that each transfer of the
Timeshare Loans to be made pursuant to the terms hereof shall constitute a sale,
in part, and a capital contribution, in part, by BBCV to the Loan Seller and not
a loan secured by the Timeshare Loans. In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale and contribution, it is the intention of the parties hereto that
BBCV shall be deemed to have granted to the Loan Seller as of the date hereof a
first priority perfected security interest in all of BBCV’s right, title and
interest in, to and under the Assets and the QSTL Assets (as hereafter defined)
specified in Section 2(a) and Section 6(f) hereof, respectively, and the
proceeds thereof and that with respect to such transfer, this Agreement shall
constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”).In the event any payment of interest on any
such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that (i)
to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (ii) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a)(i) is
not possible given the term of such loan, such excess amount shall be deemed to
have been paid with respect to such loan as a result of an error and upon
discovery of such error or upon notice thereof by any party hereto such amount
shall be refunded by the recipient thereof.

(b) The characterization of BBCV as “debtor” and the Loan Seller as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale and contribution to the Loan Seller of BBCV’s entire right,
title and interest in and to the Assets and the QSTL Assets.

(c) Each of BBCV, the Club, the Club Trustee and any of their Affiliates hereby
agrees to make the appropriate entries in its applicable records to indicate
that the Timeshare Loans have been transferred to the Loan Seller and its
subsequent assignees.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the Loan
Seller. The obligations of the Loan Seller to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 3

 

--------------------------------------------------------------------------------



(a) On each Sale Date, with respect to each Timeshare Loan, and on any Transfer
Date, with respect to any Qualified Substitute Timeshare Loan replacing a
Timeshare Loan, all representations and warranties of BBCV contained in Section
5(a) hereof shall be true and correct on such date as if made on such date, and
all representations and warranties as to the Timeshare Loans contained in
Section 5(b) hereof and all information provided in the Schedule of Timeshare
Loans in respect of each such Timeshare Loan conveyed on such Sale Date or
Transfer Date, as applicable, shall be true and correct on such date.

(b) On or prior to a Sale Date (or, with respect to Qualified Substitute
Timeshare Loans, as provided for in Section 6(g) hereof), as applicable, BBCV
shall have delivered or shall have caused the delivery of (i) the related
Timeshare Loan Files to the Custodian and the Custodian shall have delivered a
Custodian’s Certification therefor pursuant to the Custodial Agreement and (ii)
the Timeshare Loan Servicing Files to the Servicer.

(c) BBCV shall have delivered or caused to be delivered all other information
theretofore required or reasonably requested by the Loan Seller to be delivered
by BBCV or performed or caused to be performed all other obligations required to
be performed as of the related Sale Date, including all filings, recordings
and/or registrations as may be necessary in the reasonable opinion of the Loan
Seller, to establish and preserve the right, title and interest of the Loan
Seller in the related Timeshare Loans.

(d) On or before the related Sale Date and on any Transfer Date, the Sale
Agreement shall be in full force and effect.

(e) With respect to the Timeshare Loans, the Loan Seller shall apply funds
received from Quorum to pay to BBCV the Timeshare Loan Acquisition Price for
each Timeshare Loan.

(f) Each Timeshare Loan conveyed on a Sale Date shall be an Eligible Timeshare
Loan and each of the conditions herein and in the Sale Agreement for the
purchases of Timeshare Loans shall have been satisfied.

(g) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the Sale
Agreement for substitution of Timeshare Loans shall have been satisfied.

(h) The Loan Seller shall have received such other certificates and opinions as
it shall reasonably request.

 

SECTION 5. Representations and Warranties and Certain Covenants of BBCV.

(a) BBCV represents and warrants to the Loan Seller on each applicable Sale Date
(with respect to the applicable Timeshare Loans) and on any Transfer Date (with
respect to any Qualified Substitute Timeshare Loans transferred on such Transfer
Date) as follows:

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 4

 

--------------------------------------------------------------------------------



(i)        Due Incorporation; Valid Existence; Good Standing. It is a limited
liability company organized and validly existing in good standing under the laws
of the jurisdiction of its organization; and is duly qualified to do business as
a foreign limited liability company and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

(ii)        Possession of Licenses, Certificates, Franchises and Permits. It
holds, and at all times during the term of this Agreement shall hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

(iii)      Authority and Power. It has, and at all times during the term of this
Agreement shall have, all requisite company power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder. It
has all requisite company power and authority to acquire, own, transfer and
convey Timeshare Loans to the Loan Seller.

(iv)      Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid transfer of
its interest in the Timeshare Loans to the Loan Seller or, in the event of the
characterization of any such transfer as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Loan Seller.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 5

 

--------------------------------------------------------------------------------



(v)       No Violation of Law, Rule, Regulation, etc. The execution, delivery
and performance by it of this Agreement and any other Transaction Document to
which it is a party do not and will not (A) violate any of the provisions of its
certificate of formation or limited liability company agreement, (B) violate any
provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which BBCV or its properties may be
bound or affected, including, without limitation, any bulk transfer laws, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

(vi)      Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of BBCV is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Loan Seller therein pursuant to Section 3 hereof.

(vii)     Defaults. It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

(viii)    Insolvency. It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
shall not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 6

 

--------------------------------------------------------------------------------



(ix)      Pending Litigation or Other Proceedings. Other than as described on
Schedule II attached hereto, as of the Closing Date, there is no pending or, to
its Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (D)
the Loan Seller’s or any of its assigns’ ability to foreclose or otherwise
enforce the liens of the Mortgage Notes and the rights of the Obligors to use
and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.

(x)       Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement, in its
capacity as the seller, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, the financial condition or assets or its
business, or which may impair the ability of it to perform its obligations under
this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Loan Seller by or on behalf of
it specifically for use in connection with the transactions contemplated hereby
or thereby.

(xi)      Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 7

 

--------------------------------------------------------------------------------



(xii)     Employee Benefit Plan Liability. As of each Sale Date and each
Transfer Date, as applicable, (A) with respect to plan years beginning before
January 1, 2008, neither BBCV nor any of its Commonly Controlled Affiliates
incurred any “accumulated funding deficiency” (as such term was defined under
ERISA and the Code for such years), whether or not waived, with respect to any
“Employee Pension Benefit Plan” (as defined below) that either individually or
in the aggregate could Cause a Material Adverse Effect (as defined below), and,
to BBCV’s Knowledge, for any such year, no event has occurred or circumstance
exists that resulted, or may result, in any accumulated funding deficiency of
any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (B) with respect to plan years beginning after December
31, 2007, neither BBCV nor any of its Commonly Controlled Affiliates has any
unpaid “minimum required contribution” (as such term is defined under ERISA and
the Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to BBCV’s Knowledge,
no event has occurred or circumstance exists that may result in any unpaid
minimum required contribution as of the last day of the current plan year of any
such plan that either individually or in the aggregate could Cause a Material
Adverse Effect; (C) BBCV and each of its Commonly Controlled Affiliates have no
outstanding liability for any undisputed contribution required under any BBCV
Multiemployer Plan (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect; and (D) BBCV and each of its
Commonly Controlled Affiliates have no outstanding liability for any disputed
contribution required under any BBCV Multiemployer Plan that either individually
or in the aggregate could Cause a Material Adverse Effect. As of each Sale Date
and Transfer Date, as applicable, to the BBCV’s Knowledge (1) neither BBCV nor
any of its Commonly Controlled Affiliates has incurred any Withdrawal Liability
(as defined below) that either individually or in the aggregate could Cause a
Material Adverse Effect, and (2) no event has occurred or circumstance exists
that could result in any Withdrawal Liability that either individually or in the
aggregate could Cause a Material Adverse Effect. As of each Sale Date and
Transfer Date, as applicable, to BBCV’s Knowledge, neither BBCV nor any of its
Commonly Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect. For
purposes of this clause (a)(xii), “Cause a Material Adverse Effect” means to
reasonably be expected to result in a material adverse effect on BBCV and its
Commonly Controlled Affiliates, in the aggregate; “Commonly Controlled
Affiliates” means those direct or indirect Affiliates of BBCV that would be
considered a single employer with BBCV under Section 414(b), (c), (m), or (o) of
the Code; “Employee Pension Benefit Plan” means an employee pension benefit plan
as such term is defined in Section 3(2) of ERISA that is sponsored, maintained
or contributed to by BBCV or any of its Commonly Controlled Affiliates (other
than a BBCV Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan
as such term is defined in Section 3(37) of ERISA; “BBCV Multiemployer Plan”
means a Multiemployer Plan to which BBCV or any of its Commonly Controlled
Affiliates contributes or in which BBCV or any of its Commonly Controlled
Affiliates participates; and “Withdrawal Liability” means liability as
determined under ERISA for the complete or partial withdrawal of BBCV or any of
its Commonly Controlled Affiliates from a Multiemployer Plan.

(xiii)    Taxes. Other than as described on Schedule II attached hereto, as of
the Closing Date, it (i) has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision in its GAAP financial statements for the payment of all
taxes, assessments and other governmental charges due from it or is contesting
any such tax, assessment or other governmental charge in good faith through
appropriate proceedings or except where the failure to file or pay will not have
a material adverse effect on the rights and interests of the Loan Seller, (ii)
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves in its GAAP financial statements have not been
established and (iii) intends to pay all such taxes, assessments and
governmental charges, if any, when due.

(xiv)    Place of Business. The principal place of business and chief executive
office where it keeps its records concerning Timeshare Loans shall be 4960
Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such other place
specified by it by written notice to the Loan Seller and Quorum). BBCV is a
limited liability company formed under the laws of the State of Delaware.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 8

 

--------------------------------------------------------------------------------



(xv)     Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans shall be used by it to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

 

(xvi)

Bluegreen Vacation Club. With respect to the Deeded Club Loans:

(A)      The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to Quorum together with all amendments
and supplements in respect thereof;

(B)      The arrangement of contractual rights and obligations (duly established
in accordance with the Club Trust Agreement under the laws of the State of
Florida) was established for the purpose of holding and preserving certain
property for the benefit of the Beneficiaries referred to in the Club Trust
Agreement. The Club Trustee has all necessary trust and other authorizations and
powers required to carry out its obligations under the Club Trust Agreement in
the State of Florida and in all other states in which it holds Resort Interests.
The Club is not a corporation or business trust under the laws of the State of
Florida. The Club is not taxable as an association, corporation or business
trust under federal law or the laws of the State of Florida;

(C)      The Club Trustee is a corporation duly formed, validly existing and in
good standing under the laws of the State of Florida. As of the Closing Date,
the Club Trustee is qualified to do business as a foreign corporation and is in
good standing under the laws of the state of Tennessee. As of each Sale Date and
any Transfer Date, the Club Trustee shall be duly qualified to do business as a
foreign corporation and shall be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

(D)      The Club Trustee has all necessary corporate power to execute and
deliver, and has all necessary corporate power to perform its obligations under
this Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement. The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 9

 

--------------------------------------------------------------------------------



(E)       The Club Trustee holds all right, title and interest in and to all of
the Timeshare Properties related to the Deeded Club Loans solely for the benefit
of the Beneficiaries referred to in, and subject in each case to the provisions
of, the Club Trust Agreement and the other documents and agreements related
thereto. Except with respect to the Mortgages, the Club Trustee has permitted
none of such Timeshare Properties related to Deeded Club Loans to be made
subject to any lien or encumbrance during the time it has been a part of the
trust estate under the Club Trust Agreement;

(F)       There are no actions, suits, proceedings, orders or injunctions
pending against the Club or the Club Trustee, at law or in equity, or before or
by any governmental authority which, if adversely determined, could reasonably
be expected to have a material adverse effect on the Assets or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G)      Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H)      All ad valorem taxes and other taxes and assessments against the Club
and/or its trust estate have been paid when due and neither BBCV nor the Club
Trustee knows of any basis for any additional taxes or assessments against any
such property. The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I)        The Club and the Club Trustee are in compliance in all material
respects with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J)        Except as expressly permitted in the Club Trust Agreement, the Club
has maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms
are defined in the Club Trust Agreement);

(K)      Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly
formed, validly existing and in good standing under the laws of the State of
Florida;

(L)       Upon purchase of the Deeded Club Loans and related Assets hereunder,
the Loan Seller is an “Interest Holder Beneficiary” under the Club Trust
Agreement and each of the Deeded Club Loans constitutes “Lien Debt”, “Purchase
Money Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust
Agreement; and

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 10

 

--------------------------------------------------------------------------------



(M)      Except as disclosed to Quorum in writing or noted in the Custodian’s
Certification, each Mortgage associated with a Deeded Club Loan and granted by
the Club Trustee or the Obligor on the related Deeded Club Loan, as applicable,
has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of Quorum (upon assignment thereof to Quorum). Each of such
Mortgages was granted in connection with the financing of a sale of a Resort
Interest.

(b) BBCV hereby makes the representations and warranties relating to the
Timeshare Loans contained in Schedule I hereto for the benefit of the Loan
Seller and Quorum as of each Sale Date (with respect to the Timeshare Loans
transferred on such Sale Date) and as of each Transfer Date (only with respect
to each Qualified Substitute Timeshare Loan transferred on such Transfer Date),
as applicable.

(c) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale and contribution of each
Timeshare Loan to the Loan Seller and any assignment of such Timeshare Loans by
the Loan Seller and shall continue so long as any such Timeshare Loans shall
remain outstanding or until such time as such Timeshare Loans are repurchased,
purchased or a Qualified Substitute Timeshare Loan is provided pursuant to
Section 6 hereof. BBCV acknowledges that it has been advised that the Loan
Seller intends to assign all of its right, title and interest in and to each
Timeshare Loan and its rights and remedies under this Agreement to Quorum. BBCV
agrees that, upon any such assignment, the Loan Seller and any of its assignees
may enforce directly, without joinder of the Loan Seller (but subject to any
defense that the BBCV may have under this Agreement) all rights and remedies
hereunder.

(d) With respect to any representations and warranties contained in Section 5
which are made to BBCV’s Knowledge, if it is discovered that any representation
and warranty is inaccurate and such inaccuracy materially and adversely affects
the value of a Timeshare Loan or the interests of the Loan Seller or any
subsequent assignee thereof, then notwithstanding such lack of Knowledge of the
accuracy of such representation and warranty at the time such representation or
warranty was made (without regard to any Knowledge qualifiers), such inaccuracy
shall be deemed a breach of such representation or warranty for purposes of the
repurchase or substitution obligations described in Sections 6(a)(i) or (ii)
hereof.

 

SECTION 6.

Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties. Upon the receipt of notice by BBCV from the Loan Seller or Quorum,
of a breach of any of the representations and warranties in Section 5 hereof (on
the date on which such representation or warranty was made) which materially and
adversely affects the value of a Timeshare Loan or the interests of the Loan
Seller or any subsequent assignee of the Loan Seller (including Quorum) therein,
BBCV shall, within sixty (60) days of receipt of such notice, cure in all
material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or if the breach relates to a
particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”) either, at BBCV’s option, (i)
repurchase such Defective Timeshare Loan at the Repurchase Price, or (ii)
provide one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amounts, if any. BBCV acknowledges that the Loan Seller
shall, pursuant to the Sale Agreement sell Timeshare Loans and rights and
remedies acquired hereunder to Quorum. BBCV further acknowledges that Quorum
shall be appointed attorney-in-fact under the Sale Agreement and may enforce
BBCV’s repurchase or substitution obligations if BBCV has not complied with its
repurchase or substitution obligations under this Agreement within the
aforementioned sixty (60)-day period.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 11

 

--------------------------------------------------------------------------------



(b) Optional Purchases or Substitutions of Club Loans. The Loan Seller hereby
irrevocably grants to BBCV an option to repurchase or substitute Original Club
Loans as described in the following sentence. With respect to any Original Club
Loans for which the related Obligor has elected to effect and BBCV has agreed to
effect an Upgrade, BBCV shall (at its option) either (i) pay the Repurchase
Price for such Original Club Loan or (ii) substitute one (1) or more Qualified
Substitute Timeshare Loans for such Original Club Loan and pay the related
Substitution Shortfall Amounts, if any; provided, however, that BBCV’s option to
substitute one (1) or more Qualified Substitute Timeshare Loans for an Original
Club Loan is limited on any date to (x) twenty percent (20%) of the Cut-off Date
Loan Balances of the then Aggregate Sale Date Loan Pool less (y) the aggregate
Loan Balances of all Original Club Loans previously substituted by BBCV on prior
Transfer Dates pursuant to this Agreement and/or the Sale Agreement. BBCV shall
use its best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option. To the extent
that BBCV shall elect to substitute Qualified Substitute Timeshare Loans for an
Original Club Loan, BBCV shall use its best efforts to cause each such Qualified
Substitute Timeshare Loan to be, in the following order of priority, (i) the
Upgrade Club Loan related to such Original Club Loan and (ii) an Upgrade Club
Loan unrelated to such Original Club Loan.

(c)Optional Purchases or Substitutions of Defaulted Timeshare Loans. The Loan
Seller hereby irrevocably grants to BBCV an option to repurchase or substitute
Defaulted Timeshare Loans it has under the Sale Agreement as described in the
following sentence. With respect to Defaulted Timeshare Loans on any date, BBCV
shall have the option, but not the obligation, to either (i) purchase such
Defaulted Timeshare Loan at the Repurchase Price for such Defaulted Timeshare
Loan or (ii) substitute one (1) or more Qualified Substitute Timeshare Loans for
such Defaulted Timeshare Loan and pay the related Substitution Shortfall Amount,
if any; provided, however, that BBCV’s option to purchase a Defaulted Timeshare
Loan or to substitute one (1) or more Qualified Substitute Timeshare Loans for a
Defaulted Timeshare Loan is limited on any date to the Optional Purchase Limit
and the Optional Substitution Limit, respectively. BBCV may irrevocably waive
its option to purchase or substitute a Defaulted Timeshare Loan by delivering to
Quorum a Waiver Letter in the form of Exhibit A attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts. BBCV hereby
agrees to remit or cause to be remitted all amounts in respect of Repurchase
Prices and Substitution Shortfall Amounts payable during the related Due Period
in immediately available funds to be deposited in the Collection Account on the
Business Day immediately preceding the related Distribution Date for such Due
Period in accordance with the provisions of the Sale Agreement. In the event
that more than one (1) Timeshare Loan is replaced pursuant to Sections 6(a), (b)
or (c) hereof on any Transfer Date, the Substitution Shortfall Amounts and the
Loan Balances of Qualified Substitute Timeshare Loans shall be calculated on an
aggregate basis for all substitutions made on such Transfer Date.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 12

 

--------------------------------------------------------------------------------



(e) Schedule of Timeshare Loans. BBCV shall provide, or cause to be provided, a
Schedule of Timeshare Loans to the Loan Seller on any date on which a Timeshare
Loan is purchased, repurchased or substituted, with an electronic supplement to
the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions thereof.

(f)  Qualified Substitute Timeshare Loans. Pursuant to Section 6(g) hereof, on
the related Transfer Date, BBCV hereby agrees to deliver or to cause the
delivery of the Timeshare Loan Files relating to the Qualified Substitute
Timeshare Loans to the Custodian, in accordance with the provisions of the Sale
Agreement and the Custodial Agreement. As of such related Transfer Date, BBCV
does hereby transfer, assign, sell and grant to the Loan Seller, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
BBCV’s right, title and interest in and to (but not including the Deferred
Purchase Price or any proceeds thereof) (i) each Qualified Substitute Timeshare
Loan conveyed to the Loan Seller on such Transfer Date, (ii) the Receivables in
respect of the Qualified Substitute Timeshare Loans due after the related
Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any rights
as developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (iv) all
Related Security in respect of such Qualified Substitute Timeshare Loans and (v)
all income, payments, proceeds and other benefits and rights related to any of
the foregoing (the property in clauses (i)-(v), being the “QSTL Assets”). Upon
such sale, the ownership of each Qualified Substitute Timeshare Loan and all
collections allocable to principal and interest thereon after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 6(f) shall immediately vest in the Loan Seller, its
successors and assigns. BBCV shall not take any action inconsistent with such
ownership nor claim any ownership interest in any Qualified Substitute Timeshare
Loan for any purpose whatsoever other than consolidated federal and state income
and franchise tax reporting, if applicable, and financial reporting in
accordance with GAAP. The parties to this Agreement hereby acknowledge that the
“credit risk” of the Timeshare Loans (including any Qualified Substitute
Timeshare Loan) conveyed hereunder shall be borne by the Loan Seller and its
subsequent assignees. BBCV agrees that such Qualified Substitute Timeshare Loans
shall be subject to the provisions of this Agreement and shall thereafter be
deemed a “Timeshare Loan” for the purposes of this Agreement.

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans. BBCV shall,
on each related Transfer Date, certify or cause to be certified in writing to
the Loan Seller and Quorum that each new Timeshare Loan meets all the criteria
of the definition of “Qualified Substitute Timeshare Loan” and that (i) the
Timeshare Loan Files for such Qualified Substitute Timeshare Loans have been
delivered to the Custodian or shall be delivered within five (5) Business Days
from the applicable Transfer Date, and (ii) the Timeshare Loan Servicing Files
for such Qualified Substitute Timeshare Loans have been delivered to the
Servicer.

(h) Release. In connection with any repurchase, purchase or substitution of one
(1) or more Timeshare Loans contemplated by this Section 6, upon satisfaction of
the conditions contained in this Section 6, the Loan Seller and Quorum shall
execute and deliver or shall cause the execution and delivery of such releases
and instruments of transfer or assignment presented to it by BBCV, in each case
without recourse, as shall be necessary to vest in BBCV or its designee the
legal and beneficial ownership of such Timeshare Loans. The Loan Seller and
Quorum shall cause the Custodian to release the related Timeshare Loan Files to
BBCV or its designee and the Servicer to release the related Timeshare Loan
Servicing Files to BBCV or its designee.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 13

 

--------------------------------------------------------------------------------



(i) Sole Remedy. It is understood and agreed that the obligations of BBCV
contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans and the obligation of BBCV to indemnify
pursuant to Section 8 hereof, shall constitute the sole remedies available to
the Loan Seller or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to BBCV.

SECTION 7. Additional Covenants of BBCV. BBCV hereby covenants and agrees with
the Loan Seller as follows:

(a) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(b) It shall preserve and maintain its existence (company or otherwise), rights,
franchises and privileges in the jurisdiction of its organization and except
where the failure to so preserve and maintain will not have a material adverse
effect on its business or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c) On each Sale Date or Transfer Date, as applicable, it shall indicate, or
cause to be indicated, in its and its Affiliates’ computer files and other
records that each Timeshare Loan has been sold to the Loan Seller.

(d) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Loan Seller and
that the Loan Seller is the owner of such Timeshare Loan.

(e) On or prior to the initial Sale Date, it shall file or cause to be filed, at
its own expense, financing statements in favor of the Loan Seller and Quorum
with respect to the Timeshare Loans in the form and manner reasonably requested
by the Loan Seller or its assigns. BBCV shall deliver file-stamped copies of
such financing statements to the Loan Seller and Quorum.

(f) It agrees from time to time to, at its expense, promptly execute and deliver
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Loan Seller may reasonably request, to perfect,
protect or more fully evidence the sale and contribution of the Timeshare Loans
to the Loan Seller, or to enable the Loan Seller to exercise and enforce its
rights and remedies hereunder or under any Timeshare Loan including, but not
limited to, powers of attorney, UCC financing statements and assignments of
mortgage. It hereby appoints the Loan Seller as attorney-in-fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of BBCV under this Section 7(f).

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 14

 

--------------------------------------------------------------------------------



(g) After the Closing Date, any change in the legal name of BBCV or the use by
it of any tradename, fictitious name, assumed name or “doing business as” name
shall be promptly (but no later than ten (10) Business Days) disclosed to the
Loan Seller and Quorum in writing.

(h) Upon the discovery or receipt of notice by a Responsible Officer of BBCV of
a breach of any of its representations or warranties and covenants contained
herein, BBCV shall promptly disclose to the Loan Seller, and Quorum, in
reasonable detail, the nature of such breach.

(i) In the event that BBCV shall receive any payments in respect of a Timeshare
Loan after a Sale Date or Transfer Date, as applicable, BBCV shall, within two
(2) Business Days of receipt, transfer or cause to be transferred, such payments
to the Lockbox Account.

(j) BBCV shall keep its principal place of business and chief executive office
where it keeps its records concerning the Timeshare Loans at the address listed
for it herein in Section 10 and shall promptly notify the parties hereto of any
change to the same(but not later than ten (10) Business Days following such
change).

(k) In the event that BBCV or the Loan Seller or any assignee of the Loan Seller
receives actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan to the Loan Seller, on written
demand by the Loan Seller, or upon BBCV otherwise being given notice thereof,
BBCV shall pay, and otherwise indemnify and hold the Loan Seller, or any
subsequent assignee, harmless, on an after-tax basis, from and against any and
all such transfer taxes.

(l) BBCV authorizes the Loan Seller and Quorum to file continuation statements,
and amendments thereto, relating to the Timeshare Loans and (subject to payments
of the Deferred Purchase Price) all payments made with regard to the related
Timeshare Loans without the signature of the BBCV where permitted by law. A copy
or other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law. The Loan Seller confirms that it is not its
present intention to file a photocopy or other reproduction of this Agreement as
a financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.

 

SECTION 8. Indemnification.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 15

 

--------------------------------------------------------------------------------



(a) BBCV agrees to indemnify the Loan Seller and Quorum (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Loan Seller or
Quorum may sustain directly related to any breach of the representations and
warranties of BBCV under Section 5 hereof (the “Indemnified Amounts”) excluding,
however (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to BBCV for a Defective Timeshare
Loan so long as the same is cured, substituted or repurchased pursuant to
Section 6 hereof, (iv) income, franchise or similar taxes by such Indemnified
Party arising out of or as a result of this Agreement or the transfer of the
Timeshare Loans; (v) Indemnified Amounts attributable to any violation by an
Indemnified Party of any Requirement of Law related to an Indemnified Party; or
(vi) the operation or administration of the Indemnified Party generally and not
related to the enforcement of this Agreement. BBCV shall (A) promptly notify the
Loan Seller and Quorum if a claim is made by a third party with respect to this
Agreement or the Timeshare Loans, and relating to (i) the failure by BBCV to
perform its duties in accordance with the terms of this Agreement or (ii) a
breach of BBCV’s representations, covenants and warranties contained in this
Agreement, (B) assume (with the consent of the Loan Seller or Quorum, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including
reasonable legal counsel fees and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Loan Seller or
Quorum in respect of such claim. If BBCV shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to BBCV.

(b) The obligations of BBCV under this Section 8 to indemnify the Loan Seller
and Quorum shall survive the Closing Date of this Agreement and continue until
the Agreement Termination Date.

SECTION 9. No Proceedings. BBCV hereby agrees that it shall not, directly or
indirectly, institute, or cause to be instituted, or join any Person in
instituting, against the Loan Seller or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one (1) year plus one (1) day since the latest
maturing Notes issued by the Issuer.

SECTION 10.Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

 

 

Seller

 

 

Bluegreen/Big Cedar Vacations, LLC

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Vice President & Treasurer

 

Fax: (561) 912-8123

 

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 16

 

--------------------------------------------------------------------------------



 

Loan Seller

 

 

BBCV Receivables-Q 2010 LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President & Assistant Treasurer

 

Fax: (561) 443-8743

SECTION 11. No Waiver; Remedies. No failure on the part of BBCV, the Loan Seller
or any assignee thereof to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any other remedies provided by law.

SECTION 12.   Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Loan Seller and its respective successors
and assigns. Any assignee of the Loan Seller shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement. BBCV
may not assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Loan Seller and any assignee
thereof. The Loan Seller may, and intends to, assign all of its rights hereunder
to Quorum and BBCV consents to any such assignment. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect from the Closing Date
until the Agreement Termination Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made by
BBCV (as of the date on which such representation or warranty was made) pursuant
to Section 5 and the repurchase or substitution and indemnification obligations
shall be continuing and shall survive any termination of this Agreement but such
rights and remedies may be enforced only by the Loan Seller and Quorum.

SECTION 13, Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered pursuant thereto, nor consent to
any departure by BBCV from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of Quorum is given. BBCV shall provide Quorum with such
proposed modifications, amendments or waivers. Any waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
consent to or demand by BBCV in any case shall, in itself, entitle it to any
other consent or further notice or demand in similar or other circumstances.
BBCV acknowledges that in connection with the intended sale by the Loan Seller
of all of its right, title and interest in and to each Timeshare Loan to Quorum,
the proceeds of which shall be used by the Loan Seller to purchase the Timeshare
Loans from BBCV.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 17

 

--------------------------------------------------------------------------------



SECTION 14.   Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Loan Seller may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale and contribution to capital, notwithstanding the otherwise applicable
intent of the parties hereto, and BBCV shall be deemed to have granted to the
Loan Seller as of the date hereof, a first priority perfected security interest
in all of BBCV’s right, title and interest in, to and under the Assets and the
QSTL Assets.

 

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

(B)      THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS
SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAILS, POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE
RIGHT OF THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION
OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED
HERETO AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 17. Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 18

 

--------------------------------------------------------------------------------



SECTION 18, Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”
file) shall be as effective a delivery as a manually executed counterpart
hereof.

 

[Signature Pages Follow]

 

PURCHASE AND CONTRIBUTION AGREEMENT, Page 19

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BBCV RECEIVABLES-Q 2010 LLC, as Loan Seller

 

By:_______________________________________

Name: Allan J. Herz

Title: President and Assistant Treasurer

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,

 

By:_______________________________________

Name: Anthony M. Puleo

Title: Vice President and Treasurer

Agreed and acknowledged as to

Section 3(c)

herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., Individually and as Club Trustee

By:_______________________________________

Name: Tonya Wardak

Title: Vice President, Treasurer and Secretary

 

 

Signature Page to Purchase and Contribution Agreement

--------------------------------------------------------------------------------



Schedule I  

Representations and Warranties Regarding the Timeshare Loans

With respect to each Timeshare Loan in a Sale Date Loan Pool, unless otherwise
stated, as of the related Sale Date or Transfer Date applicable to such
Timeshare Loan:

 

 

(a)

the Obligor is an Eligible Borrower;

 

(b)

the Obligor is personally liable on the Timeshare Loan;

 

(c)

the Timeshare Loan is not a Sampler Loan;

  (d) payments due under the Timeshare Loan are fully-amortizing and payable in
level monthly installments;

 

(e)

the payment obligations under the Timeshare Loan bear a fixed rate of interest;

 

(f)

the Obligor thereunder has made a down payment by cash, check, credit card or
otherwise of at least ten percent (10%) of the original purchase price of the
Timeshare Property (which cash down payment may, (i) in the case of an Upgrade,
be represented in whole or in part by the down payment made and principal
payments paid in respect of the related Original Club Loan, (ii) in the case of
a Sampler Converted Loan, be represented in whole or in part by the principal
payments and down payment made on the related Sampler Loan since its date of
origination and (iii) in the case of an Upgrade or Sampler Conversion, be
represented in whole or in part by the amount paid where the Obligor has paid in
full at the point of sale for the original Timeshare Property or “Sampler
Membership”, as applicable) and no part of such payment has been made or loaned
to the Obligor by BBCV or an Affiliate thereof;

 

(g)

as of the related Cut-Off Date, no principal or interest due with respect to the
Timeshare Loan is more than thirty (30) days delinquent;

 

(h)

the Obligor is not a Governmental Authority or an Affiliate of BBCV; provided,
that solely for the purposes of this representation, a relative of an employee
and employees of BBCV (or any of its Affiliates) shall not be deemed to be an
“Affiliate”;

 

(i)

immediately prior to the conveyance of the Timeshare Loan from BBCV to the Loan
Seller, BBCV will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Person, other than Permitted Liens;

 

 

I-1

 

--------------------------------------------------------------------------------



 

(j)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club;

 

(k)

with respect to each Deeded Club Loan, the applicable Assignment of Mortgage and
each related endorsement of the related Mortgage Note constitutes a duly
executed, legal, valid, binding and enforceable assignment or endorsement, as
the case may be, of such related Mortgage and related Mortgage Note, and all
monies due or to become due thereunder, and all proceeds thereof;

 

(l)

the related Mortgage contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (i) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (ii) otherwise by judicial foreclosure or power of sale
and/or (iii) termination of the contract, retention of the related Obligor
deposits and payments towards the related Timeshare Loan by BBCV or the lender,
as the case may be, and expulsion from the Club; in the case of the Deeded Club
Loans, there is no exemption available to the related Obligor which would
interfere with the mortgagee’s right to sell at a trustee’s sale or power of
sale or right to foreclose such related Mortgage, as applicable;

 

(m)

the related Mortgage Note is not and has not been secured by any collateral
except the Lien of the related Mortgage;

 

(n)

if a Mortgage secures a Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring BBCV or its predecessor and its successors and
assigns, as to the first priority mortgage Lien of the related Mortgage in an
amount equal to the original outstanding Loan Balance of such Timeshare Loan;
and BBCV and its assignees is a named insured of such mortgagee’s title
insurance policy;

 

(o)

the proceeds of the Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under BBCV’s
commitment or the documents and instruments evidencing or securing the Timeshare
Loan and no such advances or loans have been made since the origination of the
Timeshare Loan;

 

 

I-2

 

--------------------------------------------------------------------------------



 

(p)

the terms of each related Timeshare Loan Document have not been impaired,
waived, altered or modified in any respect, except (x) by written instruments
which are part of the related Timeshare Loan Documents or (y) in accordance with
the Credit Policy applicable at the time of origination, the Collection Policy
or the Servicing Standard (provided that no Timeshare Loan has been impaired,
waived, altered, or modified in any respect more than once). No other instrument
has been executed or agreed to which would effect any such impairment, waiver,
alteration or modification; the Obligor has not been released from liability on
or with respect to the Timeshare Loan, in whole or in part; if required by law
or prudent originators of similar loans in the jurisdiction where the related
Timeshare Property is located, all waivers, alterations and modifications have
been filed and/or recorded in all places necessary to perfect, maintain and
continue a valid first priority Lien of the related Mortgage, subject only to
Permitted Liens;

 

(q)

the Timeshare Loan was originated by or on behalf of BBCV in the normal course
of its business; the Timeshare Loan originated by or on behalf of BBCV was
underwritten in accordance with its credit policy in effect at such time (or the
credit policy of its Affiliates); and to BBCV’s Knowledge, the origination,
servicing and collection practices used by BBCV or its Affiliates with respect
to the Timeshare Loan have been in all respects, legal, proper, prudent and
customary;

 

(r)

to BBCV’s Knowledge, there are no delinquent or unpaid taxes, ground rents (if
any), water charges, sewer rents or assessments outstanding with respect to the
Timeshare Property relating to the Timeshare Loan, nor any other outstanding
Liens or charges affecting such Timeshare Property that would result in the
imposition of a Lien on such Timeshare Property affecting the Lien of the
related Mortgage or otherwise materially affecting the interests of the Loan
Seller in the related Timeshare Loan;

 

(s)

the Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the Timeshare Property relating to such
Timeshare Loan has been released from the Lien of the related Mortgage, in whole
or in part; no instrument has been executed that would effect any such
satisfaction, cancellation, rescission, subordination or release; the terms of
the related Mortgage do not provide for a release of any portion of the
Timeshare Property relating to such Timeshare Loan from the Lien of the related
Mortgage except upon the payment of the Timeshare Loan in full;

  (t) each rescission period applicable to the related Timeshare Loan has
expired;

 

 

I-3

 

--------------------------------------------------------------------------------



 

(u)

no selection procedures were intentionally utilized by BBCV in selecting the
Timeshare Loan which BBCV knew were materially adverse to the Loan Seller;

 

(v)

the Units related to the Timeshare Loan in the related Resort are Completed
Units, free of all defects that could give rise to any claims by the related
Obligors under home warranties or applicable laws or regulations, whether or not
such claims would create valid offset rights under the law of the State in which
the Resort is located; BBCV or developer has complied in all material respects
with all obligations and duties incumbent upon the developers under the related
timeshare declaration, as applicable, or similar applicable documents for the
related Resort;

 

(w)

the total maximum remaining principal balance of all Timeshare Loans to any one
Obligor does not exceed one hundred thousand dollars ($100,000) in the
aggregate;

 

(x)

payments with respect to the Timeshare Loan are to be in legal tender of the
United States;

 

(y)

the Timeshare Loan relates to the Resorts commonly known as Bluegreen Wilderness
Club at Big Cedar, located in Ridgedale, Missouri or Long Creek Ranch at Big
Cedar, located in Ridgedale, Missouri;

 

(z)

the Timeshare Loan constitutes either “chattel paper”, a “general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

(aa)

the sale, transfer and assignment of the Timeshare Loan does not contravene or
conflict with any law, rule or regulation or any contractual or other
restriction, limitation or encumbrance, and the sale, transfer and assignment of
the Timeshare Loan does not require the consent of the Obligor;

 

(bb)

each of the Timeshare Loan, related Assignment of Mortgage, related Mortgage,
related Mortgage Note, related Owner Beneficiary Agreement (each as applicable)
and each other related Timeshare Loan Document are in full force and effect,
constitute the legal, valid and binding obligation of the Obligor thereof
enforceable against such Obligor in accordance with its terms subject to the
effect of bankruptcy, fraudulent conveyance or transfer, insolvency,
reorganization, assignment, liquidation, conservatorship or moratorium, and is
not subject to any dispute, offset, counterclaim or defense whatsoever;

 

(cc)

the Timeshare Loan does not, and the origination of the Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy, or as
promulgated by OFAC) and with respect to which no party thereto has been or is
in violation of any such law, rule or regulation in any material respect if such
violation would impair the collectability of such Timeshare Loan; the Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

 

I-4

 

--------------------------------------------------------------------------------



 

(dd)

the Timeshare Loan does not have an original term to maturity in excess of one
hundred twenty (120) months;

 

(ee)

for each Deeded Club Loan, the Obligor under the related Timeshare Loan does not
have its rights under the Club Trust Agreement suspended;                

 

(ff)

all of the related Timeshare Loan Servicing Files for such Timeshare Loan have
on or prior to, as applicable, the related Sale Date or the related Transfer
Date been obtained by the Servicer; and all of the related Timeshare Loan Files
are, in the case of a Timeshare Loan, in the possession of the Custodian on or
prior to the related Sale Date, or, in the case of a Qualified Substitute
Timeshare Loan, shall be in the possession of the Custodian within five (5)
Business Days of the related Transfer Date; provided, however, that, (1) with
respect to fifty percent (50%) of the Timeshare Loan Files relating to the
Aggregate Sale Date Loan Pool, the related (a) original recorded Mortgage, (ii)
original recorded Assignment of Mortgage (which may consist of one master
assignment referencing one or more of such assignments with copies provided
separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than four (4) months from the related Sale Date or Transfer Date, (2)
with respect to ninety percent (90%) of the Timeshare Loan Files relating to the
Aggregate Sale Date Loan Pool, the related (a) original recorded Mortgage, (ii)
original recorded Assignment of Mortgage (which may consist of one master
assignment referencing one or more of such assignments with copies provided
separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than six (6) months from the related Sale Date or Transfer Date, and
(3) with respect to one hundred percent (100%) of the Timeshare Loan Files
relating to the Aggregate Sale Date Loan Pool, the related (a) original recorded
Mortgage, (ii) original recorded Assignment of Mortgage (which may consist of
one master assignment referencing one or more of such assignments with copies
provided separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than twelve (12) months from the related Sale Date or Transfer Date;

 

(gg)

the Timeshare Loan is not subject to an annual percentage rate of interest (APR)
reflected in the related truth-in-lending disclosure statement or similar
disclosure form greater than eighteen percent (18%);

 

 

I-5

 

--------------------------------------------------------------------------------



 

(hh)

the percentage of Timeshare Loans where the Obligor is not a resident of the
United States, Canada, Puerto Rico, U.S. military bases or U.S. Territories
(“Non-United States Obligors”) does not exceed two percent (2%) of the Aggregate
Loan Balance of Timeshare Loans in the applicable Sale Date Loan Pool;

 

(ii)

the minimum FICO Score for each Obligor with a FICO Score under the related
Timeshare Loan must be at least 575;

 

(jj)

the Mortgage Note related to the Timeshare Loan may be prepaid in full without
penalty; and

 

(kk)

the related Obligor is required pursuant to the related Owner Beneficiary
Agreement and the Club Bylaws to pay Common Assessment Fees (as defined in the
Club Trust Agreement) to the Club Association.

 

 

I-6

 

--------------------------------------------------------------------------------



Schedule II

 

Pending Litigation and Other Proceedings

 

 

II-1

 

--------------------------------------------------------------------------------



Exhibit A

 

Form of Waiver Letter

Date:

U.S. Bank National Association, as Custodian of Quorum Federal Credit Union

1133 Rankin Street, Suite 100

St. Paul, Minnesota 55116

 

Quorum Federal Credit Union

2 Manhattanville Road, Suite 104

Purchase, New York 10577

 

BBCV RECEIVABLES-Q 2010 LLC,

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

 

Attention:

Document Custody Services

Quorum Federal Credit Union

In accordance with Section 6(c) of that certain Purchase and Contribution
Agreement (the “Purchase Agreement”), dated as of December 22, 2010, by and
between Bluegreen/Big Cedar Vacations, LLC and BBCV Receivables-Q 2010 LLC, the
undersigned hereby irrevocably waives its option to repurchase and/or substitute
any Defaulted Timeshare Loan listed on Exhibit A attached hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC

By:_____________________________________

Name: ___________________________________

Title: ____________________________________

 

 

Exhibit A

--------------------------------------------------------------------------------



Exhibit B

Club Trust Agreement

 

 

Exhibit B

--------------------------------------------------------------------------------



Exhibit C

ACH Form

 

BLUEGREEN CORPORATION

Authorization to Start ACH Payment Processing

 

NOTE: In the case of an equity trade, pre-authorized withdrawal (PAC) will
continue on existing loan until new loan is active. Any payment received on the
existing loan after the closing date of the new loan will be applied to the
principal of the new loan.

 

INSTRUCTIONS:

 

1.

Complete authorization. Name and address of bank must be completed below. *

2.

Attach a payer's blank check marked "VOID"

 

 

PLEASE TAPE A VOID CHECK TO THIS AREA

(DO NOT USE STAPLES)

 

 

Bank Routing No. _____/_____/_____/_____/_____/_____/_____/_____/_____

 

Bank Account No. _________________________________________________

 

 

 

CONTRACT NO. AUTHORIZATION

Name of Depositor

(PRlNT AS SHOWN ON BANK RECORDS)

 

 

 

To the Bank Specified Below: I authorize you to pay checks or electronic or
other orders ("Withdrawals") drawn or initiated by
__________________________________________ or its designee and payable to it or
its designee and to charge the same to my account with you which is identified
below. This authorization will remain in effect until revoked by me in writing.
Until you actually receive notice of such revocation, I agree that you shall be
fully protected in honoring any such Withdrawal. I agree that your treatment of
each Withdrawal, and your rights in respect to it, shall be the same as if it
were signed or initiated personally by me.

 

X

Signature of depositor(s) shown on bank records for account to which this
authorization is applicable

 

Name and Address of bank (or branch)

where account is maintained. Include

zip code.

 




 

 

 

Exhibit C

--------------------------------------------------------------------------------